Supreme Court of Florida
                                   ____________

                                  No. SC17-2190
                                  ____________

                               LOUIS B. GASKIN,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                [February 28, 2018]

PER CURIAM.

      We have for review Louis B. Gaskin’s appeal of the circuit court’s order

denying Gaskin’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Gaskin’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). After this Court decided Hitchcock v. State, 226 So. 3d 216 (Fla.), cert.

denied, 138 S. Ct. 513 (2017), Gaskin responded to this Court’s order to show

cause arguing why Hitchcock should not be dispositive in this case.
      After reviewing Gaskin’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Gaskin is not entitled to relief.

Gaskin was sentenced to two sentences of death following a jury’s

recommendation for “two death sentences for [two] murders [both] by a vote of

eight to four.” Gaskin v. State, 218 So. 3d 399, 400 (Fla. 2017) (citing Gaskin v.

State, 591 So. 2d 917, 919 (Fla. 1991)). Gaskin’s sentence of death became final

in 1993. Id. at 401. Thus, as this Court has previously determined, Hurst does not

apply retroactively to Gaskin’s sentence of death. See Hitchcock, 226 So. 3d at

217; Gaskin, 218 So. 3d at 401 (denying Gaskin’s claim to relief under Hurst v.

Florida). Accordingly, we affirm the denial of Gaskin’s motion.

      The Court having carefully considered all arguments raised by Gaskin, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.


                                         -2-
An Appeal from the Circuit Court in and for Flagler County,
     Howard M. Maltz, Judge - Case Nos. 181990CF000001AXXXXX
     and 181990CF000007XXXXXX

James Vincent Viggiano, Jr., Capital Collateral Regional Counsel, James L.
Driscoll Jr., David Dixon Hendry and Gregory W. Brown, Assistant Capital
Collateral Regional Counsel, Middle Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Scott A. Browne,
Senior Assistant Attorney General, Tampa, Florida,

      for Appellee




                                      -3-